Citation Nr: 9900450	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a right knee 
disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to 
September 1945.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a May 1994 rating decision, in which 
the veteran sought entitlement to service connection for a 
right knee disorder.  

The issue of clear and unmistakable error (CUE) in the rating 
action of November 1945, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left knee disorder, are the subject of the 
remand contained therein.  The issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a left knee disorder, is intertwined 
with the CUE issue, and is deferred pending the development 
on remand.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he injured his right knee in 
service, and that his current right knee disability is the 
result of this injury.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
service connection for a right knee disorder is not well 
grounded.


FINDING OF FACT

The veteran has not presented competent medical evidence 
establishing a nexus between the current right knee disorder 
and the incidents of service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps, 126 F.3d at 1468 (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was noted 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well-grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The service medical records reflect that in an October 1941, 
the veteran was hospitalized, and the assessment was of 
moderate acute traumatic synovitis of the right knee 
(accidentally occurred when the veteran was struck on the 
knee by a clod of clay thrown by another soldier).  This 
report of hospitalization indicates that the veteran had 
moderate swelling in the right knee, along with slight 
limitation of flexion and without instability.

A March 1945 treatment note indicates that the veteran 
twisted his right knee when getting out of bed.  The 
assessment was of chronic dislocation, recurrent type, of the 
articular cartilage of the mesial right knee.

When the veteran was examined in September 1945, for the 
purpose of separation from service, he reported an injury to 
the left knee in 1941.  He did not report any right knee 
injuries.  On examination, there was no apparent derangement 
of the knee.  Reference was made to specific examination of a 
knee.  While the knee was not specified, it appears as if 
this examination was of the left knee injured in 1941.  

VA medical records dated between February and July 1993 
reflect that the veteran was to have a right total knee 
replacement in March 1993.  There records indicate that the 
veteran underwent a right total knee replacement in April 
1993.  On a follow-up consultation in May 1993, there was 
some fluid collection at the incision.  Minimal effusion was 
present.  In June 1993, the veteran was able to demonstrate 
an increased range of right knee motion.  When the veteran 
was seen in July 1993, his right knee range of motion was 
possible from 5 degrees to 100 degrees; and there was no 
instability.  At no time during these treatments did the 
physician reach any conclusions with regard to etiology of 
the right knee disorder.

Also of record are reports of treatment afforded the veteran 
by Kaiser Medical Services.  While the history of left total 
knee replacement was reported, there was no right knee 
treatment reported.

In November 1994, the veteran presented testimony at a 
personal hearing regarding his contention that he sustained a 
right knee injury and that he now has a right knee disorder 
as a result thereof.  In a statement dated in January 1995, 
however, the veteran indicated that too much emphasis had 
been placed on his in-service right knee injury, stating that 
it was only a slight injury.

A review of the evidence currently of record indicates that 
the veteran was treated on at least two occasions during 
service for right knee problems.  Notably, however, during 
the time of the separation examination conducted in September 
1945, there were no abnormalities of the right knee.  
Moreover, the reports of current treatment show that the 
veteran has a right knee disability of sufficient severity, 
which resulted in a total knee replacement.

The Board does not dispute the veterans contentions as to 
the occurrence of the two right knee injuries that he 
sustained in service, as they are substantiated.  However, 
there is no competent medical evidence demonstrating a 
current disability of the right knee related to the veterans 
period of military service, or evidence of continuity of 
symptomatology.

In this regard, the earliest medical evidence of a right knee 
disability was contained in VA medical records dated in 1993, 
more than 40 years after the veterans discharge from 
service.  No clinical data have been submitted that indicate 
that the veteran has received treatment for a disability 
involving the right knee during the period between service 
and the initial indication of a right knee disorder in 1993.  
Although the evidence of record reflects that the veteran 
injured his right knee during service, the report of 
separation examination remains negative for any further 
complaint, treatment, or diagnosis of a right knee disorder.  
Indeed, the veteran, himself, in a January 1995 statement 
described his in-service right knee injury as slight.  
Thus, the Board must rely on the service medical records, 
which are contemporaneous to service and accepted as an 
accurate picture of his then physical condition, and which 
contain no diagnosis of a chronic right knee disorder at 
service discharge.  Further, VA medical records refer to 
residuals of a right knee replacement, without establishing 
medical evidence of a nexus between the current right knee 
ailment and military service, or evidence of continuity of 
symptomatology.  See Caluza, supra; Savage, 10 Vet. App. at 
498.

The Board has also considered the veterans lay statement.  
While the veteran contends that he may have developed a right 
knee disability as a result of the injuries sustain in 
service, there is no medical evidence linking the veterans 
current right knee disability to his period of service; nor 
is there any evidence indicating that the veteran was treated 
for right knee complaints in service which have continued 
during the post service years.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, the veteran, as a 
lay affiant, is not competent to medically link any current 
right knee disability to his active duty service.  See Brewer 
v. West, 11 Vet. App. 228, 234 (1998) (citing Grottveit, 
supra).  Hence, the veterans statements cannot serve as a 
predicate for finding a well grounded claim.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  In particular, the 
Board notes that the veteran made reference, at his personal 
hearing,  to possible treatment records at Lockheed Aircraft.  
However, the veteran did not indicate that these records 
addressed the key issue of etiology of the post service right 
knee disorder, instead of a determination of the level of the 
post service disability.  See Brewer, 11 Vet. App. at 236 
(Section 5103(a) duty to advise a claimant of the evidence 
necessary to complete the application arises only if the 
resulting evidence would likely render the claim plausible).  
Accordingly, even under Robinette, the Board concludes that 
it would not be required to remand the case for further 
development.  


ORDER

Service connection for a right knee disorder is denied.  


REMAND

A review of the record discloses that, during a personal 
hearing held in November 1994, and in correspondence received 
by the RO in July and October 1997, respectively, the veteran 
raised the issue of whether the unappealed rating decision of 
November 1945, which denied service connection for a left 
knee disorder, contained CUE.  Despite the notation contained 
in the January 1998 Deferred Rating Decision, none of the 
rating actions issued by the RO (including the one provided 
in the September 1997 Supplemental Statement of the Case), 
reflect an initial adjudication of the CUE issue prior to the 
current appeal being certified to the Board for appellate 
review.

In reviewing the posture of this case, it is evident that the 
issue of whether there was CUE in the November 1945 rating 
action is inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Obviously, a finding of CUE would render the November 1945 
determination not final.  38 C.F.R. § 3.105(a) (1998).  As 
such, the outcome of the unadjudicated CUE issue could 
materially affect the result of the currently certified 
appeal on the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a left knee disorder.  Hence, the Board is of the opinion 
that the issue of whether the unappealed rating action of 
November 1945 contained CUE, should be resolved prior to 
final appellate consideration of the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a left knee disorder.

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, the Board 
determines that it is necessary to return this case to the RO 
for further development.  Accordingly, the case is remanded 
for the following action:

The RO should adjudicate the issue of 
whether the unappealed rating decision of 
November 1945, which denied service 
connection for a left knee disorder, 
contained clear and unmistakable error.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided written notice of the 
adverse action and they must be provided 
with notice of the veterans right to 
appeal any such denial by the submission 
of a notice of disagreement within one 
year.

If the benefit sought on appeal is not granted to the 
veterans satisfaction, or if a timely notice of disagreement 
is received with respect to any other matter, including any 
additional issue raised on behalf of the veteran, the RO 
should issue a supplemental statement of the case on all 
issues in appellate status, and the veteran and his 
representative should be provided an opportunity to respond 
thereto.  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
